IN THE
                               TENTH COURT OF APPEALS

                                       No. 10-18-00214-CV

                        IN THE INTEREST OF J.C., AN ADULT



                           From the County Court at Law No. 2
                                  Johnson County, Texas
                             Trial Court No. CC-MH20180071


                                             OPINION

        J.C., an adult, was involuntarily committed to a mental health facility for inpatient

care not to exceed 90 days.1 Because J.C.’s legal and factual sufficiency complaints are

either not preserved or are overruled and because evidence was either not erroneously

admitted or if erroneously admitted was not harmful, we affirm the trial court’s orders

temporarily committing J.C. to the mental health facility and authorizing the

administration of medication.




1
  The Texas Supreme Court has held that due to the stigma of being committed to a mental hospital and
the stigma of being subjected to an order authorizing psychoactive medication, appeals from such orders
are not moot even if a patient is discharged from involuntary commitment to a mental hospital prior to a
disposition in an appeal. See State v. K.E.W., 315 S.W.3d 16, 20 (Tex. 2010); State v. Lodge, 608 S.W.2d 910,
912 (Tex. 1980).
TEMPORARY COMMITMENT

        Section 574.034(a) of the Texas Health and Safety Code provides that a trial court

may order temporary inpatient mental-health services if the factfinder, the trial court

judge or the jury, finds by clear and convincing evidence that the proposed patient is

mentally ill and at least one of three criteria results from that mental illness. See TEX.

HEALTH & SAFETY CODE ANN. § 574.034(a) (West 2017). Two of the criteria are that the

proposed patient is likely to cause serious harm to himself or others.                      Id. §

574.034(a)(2)(A)-(B). The third criterion is that: (1) the proposed patient is suffering

severe and abnormal mental, emotional, or physical distress; (2) the proposed patient's

mental or physical deterioration impacts his or her ability to function independently,

"which is exhibited by the proposed patient's inability, except for reasons of indigence, to

provide for [his] basic needs, including food, clothing, health, or safety"; and (3) the

proposed patient is unable to make rational and informed decisions as to whether or not

to submit to treatment. Id. § 574.034(a)(2)(C). If the factfinder finds that the proposed

patient meets any of the three commitment criteria prescribed by (a), the factfinder must

specify which criterion forms the basis of the decision. Id. § 574.034(c). A trial court may

also issue an order authorizing the administration of psychoactive medication but only if

the proposed patient is under a valid order for temporary or involuntary mental health

services. TEX. HEALTH & SAFETY CODE ANN. § 574.106(a)(1) (West 2017); In re F.M., 183
S.W.3d 489, 500 (Tex. App.—Houston [14th Dist.] 2005, no pet.).

        In this case, the jury found that J.C. is mentally ill and found that as a result thereof:

(1) J.C. is likely to cause serious harm to himself; and (2) J.C. is suffering severe and

In the Interest of J.C., an Adult                                                          Page 2
abnormal mental, emotional, or physical distress; is experiencing substantial

deterioration of his ability to function independently which is exhibited by his inability,

except for reasons of indigence, to provide for his basic needs; and is unable to make a

rational and informed decision about whether to submit to treatment. See TEX. HEALTH

& SAFETY CODE ANN. § 574.034(a)(2)(A), (C) (West 2017). Based on the jury’s verdict, the

trial court ordered temporary in-patient mental health services for J.C. After another

hearing before the court only, the trial court ordered the administration of psychoactive

medication.

SUFFICIENCY OF THE EVIDENCE

        In his first issue, J.C. does not challenge the jury’s determination that he has a

mental illness. Rather, J.C. challenges the legal and factual sufficiency of the evidence to

support the jury’s finding that J.C. is likely to cause serious harm to himself and could

not provide for his basic needs. J.C. also challenges the legal and factual sufficiency of

the evidence to support the trial court’s order authorizing the administration of

psychoactive medication. Specifically, J.C. contends there was either no or insufficient

evidence of expert testimony or an overt act to support the serious harm finding or of an

overt act or continuing pattern of behavior that tends to confirm J.C.’s distress and

deterioration of his ability to function to support the finding of J.C.’s inability to provide

for his basic needs. He also contends that because the insufficiency of the evidence to

support the order of temporary commitment invalidates that order, the evidence is

insufficient to support the order authorizing the administration of psychoactive

medication.

In the Interest of J.C., an Adult                                                       Page 3
        In a jury trial, a legal sufficiency issue must be preserved through one of the

following procedural steps in the trial court: (1) a motion for instructed verdict; (2) a

motion for judgment notwithstanding the verdict; (3) an objection to the submission of

the question to the jury; (4) a motion to disregard the jury's answer to a vital fact question;

or (5) a motion for new trial. T.O. Stanley Boot Co. v. Bank of El Paso, 847 S.W.2d 218, 220-

21 (Tex. 1992); Salinas v. Fort Worth Cab & Baggage Co., 725 S.W.2d 701, 704 (Tex. 1987).

Further, to complain about the factual sufficiency of the evidence to support a jury

finding, a party must file a motion for new trial. See TEX. R. CIV. P. 324(b). A review of

the record reveals that J.C. did not take any of the procedural steps necessary to advance

either his legal or factual sufficiency challenges for appellate review.          Thus, J.C.’s

arguments regarding the sufficiency of the evidence to support the temporary

commitment order are not preserved.

        As to J.C.’s remaining argument that the evidence is legally and factually

insufficient to support the order authorizing the administration of psychoactive

medication, those arguments are preserved because the hearing was before the court, not

the jury. However, J.C. only argued that “because the Order for Temporary In-Patient

Mental Health Services should be reversed, so too should the Order for Customary

Administration of Psychoactive Medication.”          He asserts no other reason why the

evidence is legally or factually insufficient to support the order. Accordingly, because

the temporary commitment order is not being reversed, the order authorizing the

administration of psychoactive medication is supported by that order. See TEX. HEALTH

& SAFETY CODE ANN. § 574.106(a)(1) (West 2017). Thus, the evidence is sufficient to

In the Interest of J.C., an Adult                                                        Page 4
support the order authorizing the administration of psychoactive medication. See In re

F.M., 183 S.W.3d 489, 500 (Tex. App.—Houston [14th Dist.] 2005, no pet.); K.T. v. State, 68
S.W.3d 887, 894 (Tex. App.—Houston [1st Dist.] 2002, no pet.).

         J.C.’s first issue is overruled.

ADMISSION OF EVIDENCE

         In his second issue, J.C. complains about the admission of evidence over his

objection. We review a trial court's decision to admit or exclude evidence for an abuse of

discretion. In the Interest of J.P.B., 180 S.W.3d 570, 575 (Tex. 2005). Whether a trial court

abused its discretion in making an evidentiary ruling is a question of law. State v. Bristol

Hotel Asset Co., 65 S.W.3d 638, 647 (Tex. 2001). Erroneous admission of evidence is

harmless unless the error probably (though not necessarily) caused the rendition of an

improper judgment. Reliance Steel & Aluminum Co. v. Sevcik, 267 S.W.3d 867, 871 (Tex.

2008).    A reviewing court must evaluate the whole case from voir dire to closing

argument, considering the "state of the evidence, the strength and weakness of the case,

and the verdict." Id. If erroneously admitted or excluded evidence was crucial to a key

issue, the error was likely harmful. Id. at 873. However, admission or exclusion is likely

harmless if the evidence was cumulative or if the rest of the evidence was so one-sided

that the error likely made no difference. Id.

Physician’s Certificate

         J.C. first argues that the two Certificates of Medical Examination for Mental Illness,

one prepared by Dr. Paul Schneider and another prepared by Dr. Aaron Assefaw, were



In the Interest of J.C., an Adult                                                        Page 5
improperly admitted over his hearsay objection.2 The State concedes that the certificates

were erroneously admitted into evidence but contends the error was harmless because

the evidence contained within the certificates was cumulative of the testimony at trial.

        State’s Exhibit 1 was the certificate completed by Dr. Paul Schneider. In this

certificate, the doctor diagnosed J.C. with paranoid schizophrenia. Dr. Assefaw testified

that he also diagnosed J.C. with schizophrenia and described J.C.’s paranoid delusions.

Dr. Schneider’s certificate also contains his conclusions that J.C. was likely to cause harm

to himself and others and was experiencing distress and deterioration of his ability to

function. Dr. Assefaw testified about how J.C.’s condition could cause him to harm

himself. Dr. Schneider’s certificate also contains examples of J.C.’s delusions, such as his

belief that he is the President of the United States and that the police picked up the wrong

person. These same delusions were described by Officer Aaron Lopez,3 Dr. Assefaw, and

J.C., himself. J.C. repeatedly stated to the jury that he is the king and that he is not J.C.

but J.C. is a son of his.

        Dr. Schneider’s certificate also contains the assertion that J.C. was abusing his

mother and had been aggressive towards his mother’s nurse, Renee Mullis. The jury

heard more detailed evidence of these allegations directly from Mullis. Lastly, Dr.



2
  The Physician’s Certificates are not required to be admitted into evidence; they may be admitted if the
proposed patient waives cross-examination of witnesses. See TEX. HEALTH & SAFETY CODE ANN. § 574.034(f)
(West 2017). At least two certificates must be “on file with the court” before a hearing on an application
for court-ordered mental health services may be held. Id. § 574.009.

3
  Officer Lopez had been called to J.C.’s residence to conduct a welfare check on J.C. after J.C. had
aggressively confronted the nurse of J.C.’s mother. During the welfare check, Officer Lopez decided to take
J.C. into custody.
In the Interest of J.C., an Adult                                                                   Page 6
Schneider’s certificate listed some behaviors exhibited by J.C., such as J.C. responding to

internal stimuli, waving his hands in the air, being “unkempt,” aggressive, and having

poor insight. All of this is evidence that the jury also heard from Mullis, Officer Lopez,

and Dr. Assefaw.

        State’s Exhibit 2 was Dr. Assefaw’s certificate. Dr. Assefaw’s certificate also

contained the same evidence that the jury heard directly from the witnesses. Dr. Assefaw

testified about his diagnosis and opined that J.C. was likely to cause harm to himself or

others and testified about the deterioration of J.C.’s ability to function.        Like Dr.

Schneider’s certificate, Dr. Assefaw’s certificate contained a description of J.C.’s

delusions, which were demonstrated by J.C. when he testified.

        J.C. contends that, based on the Dallas Court of Appeals’ opinion in Fields v. State,

the erroneous admission of the certificates mandates a reversal. See Fields v. State, 690
S.W.2d 37 (Tex. App.—Dallas 1985, no writ). Fields is distinguishable. In Fields, no

physician testified at the commitment hearing; thus, the certificates, which were

determined to be erroneously admitted, were harmful. Here, the statements in the

certificates were cumulative of the other evidence admitted through testimony by

witnesses. Accordingly, assuming without deciding that the trial court erred in admitting

the certificates, and after reviewing the entire record, we cannot say that the admission

of the two certificates probably caused the rendition of an improper judgment.

Real Time Tele-Video Testimony

        Next, J.C. argues that the trial court abused its discretion in allowing a witness to

testify electronically, via Skype.

In the Interest of J.C., an Adult                                                      Page 7
        A trial court has broad discretion over the conduct of a trial. See Dow Chem. Co. v.

Francis, 46 S.W.3d 237, 240 (Tex. 2001). For example, under Rule of Evidence 611, a trial

court has reasonable control over the mode and order of interrogation of witnesses and

presentation of evidence. TEX. R. EVID. 611. Under this rule, the scope of a trial court's

exercise of discretion is limited to that which is (1) reasonable and (2) in the pursuit of

justice as well as efficiency. Id.; Dang v. State, 154 S.W.3d 616, 619 (Tex. Crim. App. 2005).

        In support of his argument, J.C. relies on the opinion in Guimaraes v. Brann, where

the First Court of Appeals upheld the trial court’s denial of a witness’s request to testify

via Skype. See Guimaraes v. Brann, No. 01-16-00093-CV, ___ S.W.3d ___, 2018 Tex. App.

LEXIS 5587 (Tex. App.—Houston [1st Dist.] July 24, 2018, no pet. h.). However, in

Guimaraes, the witness was a party to the proceeding and had no reason to not appear in

court other than to avoid being arrested. In other words, the witness chose not to appear

in person. Citing Dang, Dow Chemical, and Rule 611, the court of appeals would not hold

the trial court abused its discretion in denying the appearance of the witness via Skype

under those circumstances. 4

        Those same circumstances are not present in this case. Here, the witness was not

a party to the commitment hearing; she was J.C.’s daughter. J.C. objected to the witness’s

testimony, arguing that no extraordinary circumstances existed for the witness’s absence.

However, the record shows that the commitment hearing was set on June 22, 2018 for



4
  The attack in this case is on the trial court’s evidentiary decision to allow the presentation of evidence by
Skype. In Guimaraes, the attack was on the trial court’s decision to exclude evidence offered via Skype. It
is important to note that both decisions are reviewed by the same standard—for an abuse of discretion. In
the Interest of J.P.B., 180 S.W.3d 570, 575 (Tex. 2005).
In the Interest of J.C., an Adult                                                                      Page 8
four days later on June 25, 2018, with testimony starting on June 26, 2018. The record also

shows that the witness lived in Florida.

        There is no Texas case authority expressly permitting the use of real time tele-video

communication technology, such as Skype, as a means to present testimony or otherwise

appear in court. We note, however, that through the years, exceptions have been made

to the tradition for face-to-face testimony or appearances. The most common form of

presenting testimony of a witness that is not present in the courtroom is probably

deposition testimony.               Originally, depositions were only available as a written

transcription of sworn testimony given before a court reporter. This written testimony

was then read to the jury during the course of the trial. When technology developed to

allow for the video recording of depositions, that technology was embraced as preferable

because the testimony was not simply read to the jury. The jury could hear the actual

witnesses’ responses, complete with the tone and timber, the cadence and certainty, and

the inflections of the witness as well as observe the inaudible behavioral movements that

are so useful to a jury in understanding the witnesses’ verbal responses and determining

the weight to give that testimony.

        As another example, rather than appearing in court in person pursuant to a bench

warrant, inmates may be required to testify or appear in a civil proceeding by alternate

means. See In the Interest of Z.L.T., 124 S.W.3d 163 (Tex. 2003). The opinion in Z.L.T.

provides a list of factors trial courts should consider when deciding whether to grant an

inmate's request for a bench warrant. These factors include: the cost and inconvenience

of transporting the prisoner to the courtroom; the security risk the prisoner presents to

In the Interest of J.C., an Adult                                                      Page 9
the court and public; whether the prisoner's claims are substantial; whether the matter's

resolution can reasonably be delayed until the prisoner's release; whether the prisoner

can and will offer admissible, noncumulative testimony that, cannot be effectively

presented by deposition, telephone, or some other means; whether the prisoner's presence

is important in judging his demeanor and credibility; whether the trial is to the court or

a jury; and the prisoner's probability of success on the merits. Id. at 165-66 (emphasis

added).

          Further, the legislature has specifically permitted participation by alternate

means in family law matters. See TEX. FAM. CODE ANN. § 264.0091 (West 2008) (“Subject

to the availability of funds, the department, … shall expand the use of teleconferencing

and videoconferencing to facilitate participation by medical experts, children, and other

individuals in court proceedings….”); see also, e.g. id. § 153.707 (allowing a party to

present evidence telephonically if military duty precludes a conservator from appearing

at the scheduled hearing); id. § 157.163 (allowing a hearing regarding a parent’s indigency

to be conducted telephonically); and id. § 157.105 (allowing a release hearing to be

conducted telephonically).

        With the increasing advancements in technology, trial courts are frequently asked

to use those advancements and appellate courts are asked to review those decisions. We

see no reason at this time to create a per se rule precluding the trial court’s admission of

testimony in a trial through alternate means such as Skype or other technological

platform that accommodates video as well as audio presentation of evidence. We leave

that decision to the discretion of the trial court based on the facts and circumstances

In the Interest of J.C., an Adult                                                    Page 10
presented and subject to appellate review for an abuse of that discretion. See e.g. Clay v.

State, 382 S.W.3d 465, 470 (Tex. App.—Waco 2012), aff’d 391 S.W.3d 94 (Tex. Crim. App.

2013) (“…we should not stand in the way of the future by declaring that all affidavits for

search warrants sworn to over the telephone are necessarily invalid. We are not today

deciding what the outer boundaries of such remote methods of making oaths are

acceptable as the legislature may do. Rather, we are only deciding if the procedure

utilized is prohibited by the existing statute and hold that, under the facts of this case, it

is not. We do not here define what procedural safeguards may be necessary if the officer

and person administering the oath do not otherwise know each other and thus may not

recognize each other's voice over the telephone.”).

        Accordingly, based on this record, because of the short timetable for the hearing

and the distance the witness would have to travel to attend the hearing in person and

because the trial court has discretion over the conduct of the trial, we cannot say that the

trial court abused its discretion in permitting the non-party witness to testify via a real

time tele-video communication platform, specifically Skype.

        J.C.’s second issue is overruled.

CONCLUSION

        Having overruled each issue, the trial court’s Order for Temporary In-Patient

Mental Health Services and corresponding Order for Customary Administration of

Psychoactive Medication, both signed on June 26, 2018, are affirmed.


                                            TOM GRAY
                                            Chief Justice

In the Interest of J.C., an Adult                                                      Page 11
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed October 31, 2018
[CV06]




In the Interest of J.C., an Adult              Page 12